Per Curiam.

The landlords as tenants in common were
entitled to maintain this proceeding. (Lipschitz v. Sindell, 190 Misc. 1062; Slade v. Hornick Co., 189 Misc. 104.) The verdict was rendered in accordance with the trial court’s instructions under which the case was properly submitted to the jury, and the landlords were, therefore, entitled to a final order in their favor.
The final order setting aside verdict and dismissing landlords’ petition should be unanimously reversed upon the law, with $30 costs of this appeal to landlords, verdict of the jury reinstated, and final order directed in favor of landlords.
MacCrate, Steinbrink and Rubenstein, JJ., concur.
Final order reversed, etc.